DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response to amendment filed on 01/06/2022.
Claims 1, 4-9 and 11-19 are pending.  Applicant has amended claims 1, 4-6 and 9, cancelled claims 2-3 and 10, and claims 12-19 are withdrawn as non-elected claims.

Claim Objections
Claims 1, 4-7 are objected to because of the following informalities:  
In order to provide clarity in the claim, it is suggested to amend “said imidazolium ionic liquids” to “said mixture of two or more imidazolium ionic liquids” in claim 1, line 3.  
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “wherein two of the mixture” to “wherein the mixture” in claim 3, line 1. 
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “wherein two of the mixture” to “wherein the mixture” in claim 4, line 1.  
In order to ensure proper antecedent basis and to provide clarity in the claim, it is suggested to amend “wherein two of the mixture” to “wherein the mixture” in claim 5, line 1.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 9 recites   iii) “…in any molar ratio” in lines 9-10. It is unclear by the term “any molar ratio” which it’s referring to since iii) mention1-ethyl-3-methylimidazolium chloride in a molar ratio from 1:5 to 5:1 with a mixture of 1-ethyl-3-methylimidazolium acetate and 1-butyl-3-methylimidazolium chloride wherein the mixture of 1-ethyl-3-methylimidazolium acetate and 1-butyl-3-methylimidazolium chloride is any molar ratio.  Further how can the mixture be in any molar ratio since there is specific molar ratio define (1:5 to 5:1) for the 1-ethyl-3-methylimidazolium chloride with mixture of 1-ethyl-3-methylimidazolium acetate and 1-butyl-3-methylimidazolium chloride and therefore “any molar ratio” is considered as indefinite and does not align with the presently claimed molar ratio. 
Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-9 and 11 are rejected under 35 U.S.C. 103 as obvious by Swatloski et al (US PGPUB No.: 2014/0027938) in view of Stolarska et al (NPL: “Properties modification by eutectic formation in mixtures of ionic liquids”, RSC advances, 2015, 5, pages 22178-22187).
As per Claim 1, Swatloski discloses a chitinous biomass and then dissolving at least a portion of the chitinous biomass in an ionic liquids (IL) or ion-containing solvents to form a mixture (paragraphs 0010, 0049, 0052). Further Swatloski teaches compositions comprising chitinous biomass comprising of chitin where chitin can be described as cellulose (see paragraphs 0050, 0052-0053) present in amount of 0.5 to 5 wt% without processing aids and upto about 15 wt% with processing aids (see claims 11 and paragraph 0088, encompasses the claimed range of 0.1 and 50 wt% of biomass) and one or more ionic liquids where ionic liquids suitable use in composition comprises ionized species such as cation and anion which includes the examples  but not limited to are 1-alkyl-3-methylimidazolium halide or 1-alkyl-3-methylimidazolium carboxylate (i.e., 1-ethyl-3-methylimidazolium chloride or 1-butyl-3-methylimidazolium chloride or 1-ethyl-3-methylimidazolium acetate, see paragraphs 0010, 0054, 0057, 0079, 0082,considered as mixture of two or more imidazolium ionic liquids.  Further Swatloski teaches that ion-containing solvents are eutectics (see paragraphs 0044-0045, 0063-0064) 
Swatloski does not explicitly disclose or suggest mixture of two or more imidazolium ionic liquids configure to a eutectic system.

	Given Swatloski suggest in specifically in paragraph 0057 that any suitable ionic liquids for use in the composition comprises of ionized species and have melting point below about 150° C or above about minus 44° C in some examples and further in paragraph 0040 discloses that ionic liquid describes salts with a melting point below about 150° C that includes at even room temperature or above minus temperature, and dictionary definition of eutectic system is homogenous mixture of substances that melts or solidifies at a single temperature that is lower than the melting point of any of the constituents while Stolarska suggest formation of eutectic system in mixture of ionic liquids, therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the eutectic system of Stolarska with Swatloski which would result in melting temperature  depression for the eutectic system is lower that is lower as 50 K as taught by Stolarska (see pages 22180- 22181).

As per claims 4-9, Stolarska teaches 1:1 ratio of two imidazolium ionic liquids that includes mixture of 1-butyl-3-methylimidazolium chloride and 1-ethyl-3-methylimidazolium chloride (see pages 22180- 22181 which meets the limitation of claims 4-9 of two or more imidazolium ionic liquids 1:10 to 10:1, 1:5 to 5:1, 1:3 to 3:1 and 1:1 of claim 9 step ii). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 11, Swatloski teaches processing aids further comprising dimethyl sulfoxide (DMSO) and can be from about 1 to 50 wt% (considered as viscosity reducing agent, see paragraphs 0078, 0092, 0110-0111).

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as obvious over Rogers et al (US PGPUB No.: 2012/0216705 A1) in view of Stolarska et al (NPL: “Properties modification by eutectic formation in mixtures of ionic liquids”, RSC advances, 2015, 5, pages 22178-22187).

As per Clam 1, Rogers discloses polymer from 0.1 to 50% by weight (i.e., biopolymer which includes cellulose, paragraphs 0002, 0044, 0046, 0048, 0049) or synthetic polymers (paragraph 0055) and mixtures of two or more imidazolium ionic liquids (see examples 1, 2, paragraphs 0008-0011) having different cations (contains halogen group of chloride, bromide or iodide or fluorine-paragraph 072) and/or anions (paragraph 0005, 0058, 0060, 0075, table 1) and further are selected from group consisting of -ethyl-3-methylimidazolium chloride, 1-butyl-3-methylimidazolium chloride and 1-ethyl-3-methylimidazolium acetate (see examples, tables 1-2). 
Rogers does not explicitly disclose mixtures of two or more imidazolium ionic liquids to configure a eutectic system.
However, Stolarska teaches formation of eutectic in mixture of ionic liquids (i.e., imidazolium cations or anions, see page 22178, right side second paragraph, abstract, title) and further suggest two chloride salts with different cations that includes mixture of 1-butyl-3-methylimidazolium chloride and 1-ethyl-3-methylimidazolium chloride having melting point depression (see page 22179-top paragraph on left side, see further pages 22180-22181).
	Given Rogers teaches use of mixed imidazolium ionic liquids (see examples 1 and 2, paragraphs 0008-0011) while Stolarska suggest formation of eutectic system in mixture of ionic liquids, ) therefore it would have been obvious to one of the ordinary skill in the art before the 

As per Claims 4-9, Stolarska teaches 1:1 ratio of two imidazolium ionic liquids that are mixture of 1-butyl-3-methylimidazolium chloride and 1-ethyl-3-methylimidazolium chloride (see pages 22180- 22181 which meets the limitation of claims 4-9 of two or more imidazolium ionic liquids 1:10 to 10:1, 1:5 to 5:1, 1:3 to 3:1 and 1:1 of claim 9 step ii). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Rogers teaches the ionic liquid mixtures can comprise any number of ionic liquids having different cations and anions and contain at least for 2 or more different ionic liquids can be uses and when and can be present in any desired ration. For example, if three different ionic liquids are present then the molar ratio can be present about 1:1:1, 2:1:1 or 3:1:1, among others (paragraph 0075,examples, which meets the limitation of claims 4-6 of two or more imidazolium ionic liquids 1:10 to 10:1, 1:5 to 5:1 and 1:3 to 3:1). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant's arguments filed 01/06/2022, see applicant’s remarks on pages 6-11, with respect to the rejections of claims 1, 4-9 and 11 under 35 U.S.C 103 over Swatloski et al (US PGPUB No.: 2014/0027938) in view of Stolarska et al (NPL: “Properties modification by eutectic formation in mixtures of ionic liquids”, RSC advances, 2015, 5, pages 22178-22187) and  rejection 
Applicant argues:
“Firstly, Swatloski is explicitly and unambiguously related to a process for dissolving chitinous biomass. Contrary to the Examiner's assumptions there is no disclosure in Swatloski of any cellulose containing biomass ["Chitinous biomass is a mixture obtained from and containing the exoskeletons of crustaceans (e.g., crab, shrimp, lobster, and crayfish)."]. Should the Examiner sustain the position that the chitinous biomass in Swatloski is prepared from sources of cellulose, Applicant would appreciate the indication of the actual paragraph of Swatloski, allegedly containing such explicit and unambiguous teaching.

Remarks, pages 7-8
 The examiner respectfully traverses as follow:
Regarding applicant’s remarks to point out in the disclosure of Swatloski of teaching cellulose where in the disclosure of Swatloski teaches that chitinous biomass comprising of chitin where chitin can be described as cellulose (see paragraphs 0050, 0053). Therefore Swatloski does suggest chitin can be described as cellulose which meets the presently claimed limitation of cellulose of claim 1.

Applicant argues:
“Stolarska is completely silent on any use of eutectic systems disclosed, there is would have been no obvious switch for the skilled person from the chitin dissolution process taught by Swatloski to the cellulose dissolution process as defined in the amended claims, even in view of Stolarska's teaching on eutectic systems”.

“The fact that there are systems of ionic liquids that do not mix with each other and behave similarly to the case described by Stolarska in 2015 has been known for many years. In the attached article by Niedermeyer et al of 2012 the non-obvious formation of such systems (immiscible salts) has already been demonstrated (page 7787, right column): 
Contrary to most people's expectations not all salts, or ionic liquids, are fully miscible with each other. It has been shown that it is possible crystallize pure [C4Ciim]Cl from [C4CIim][PF].62 It has also been shown that it is possible to make mixtures of ionic liquids that form two separate liquid phases. These are often pairs of short chain imidazolium based cations together with long chain phosphonium based cations and small anions, such as [CnCiim]Cl (n < 6) and [(C6)3C14P]C.63'64 
The same is confirmed in articles cited by Niedermeyer, e.g. Arce et al of 2006 (also attached), teaching (page 2548, right column) that: 
When two different ionic liquids (each consisting of different anions and cations) are mixed, a four-ion mixture is created and some of these were also found to give rise to biphasic mixtures at room temperature. 
Being aware of such immiscibility phenomenon observed in numerous cases, the skilled person, even being aware of the fact that certain ionic liquids indeed have the ability to dissolve cellulose when used separately, simply could not anticipate whether they actually be suitable for  
being combined to form any kind of mixture (eutectic or non-eutectic). To the contrary, to be able to find out, the skilled person would have to perform experimental work to find out whether the selected imidazolium ionic liquids actually do form a mixture, and if so - whether such mixture does show the eutectic system features. There would have been, however, no obviousness in such considerations and actions to be taken by the skilled person to combine the teaching of Swatloski with Stolarska or, alternatively, Rogers with Stolarska. 

Yet further, the recent studies published in the attached article of Chakraborty et al from 2021 confirm that in case of some binary mixtures of ionic liquids (it is not possible to verify which ones without conducting an experiment first) molar excess volume can be produced, resulting in mixtures of these liquids significantly deviating from the ideal behavior of the true mixture, resulting in changes in the organizational structure of the liquids. As a result, a quasi ideal mixture is created. In fact it can be stated that in such a case a completely new ionic liquid consisting of 4 ions (each salt consists of 2 ions, so a mixture of 2 salts can have up to 4 ions in its composition), with a different viscosity and density than it would appear from the individual components or their averages. Such reasoning leads to the conclusion that a mixture of two liquids is not always already at the eutectic point, which shows that a new system (chemical compound) could arise, the properties of which simply cannot be predicted, but instead require experimental verification. These new properties, however, affect the solubility of cellulose in such a mixture (or the lack of such solubility). 
The Chakraborty reference is considered to contribute to a complete image of the knowledge of the mixing of salts: while Stolarska of 2015 discusses the salts that are fully miscible with each other and Arce of 2006 refers to immiscible salts, Chakraborty of 2021 shows an example of non-perfect mixing of salts. 
In turn, the insolubility of cellulose in solvents results from the fact that there are strong intermolecular hydrogen bonds between cellulose molecules and that the dissolution process of cellulose in a solution depends on the breaking of these hydrogen bonds. 
In addition, cellulose is an amphiphilic (containing both hydrophilic and hydrophobic regions) compound, and thus shows some affinity both to polar and non-polar media. Examples of 
Hence the conclusion that if the increase in the solubility of cellulose is the result of an increase in dispersion in the mixture and the selection of the appropriate polarity of the mixture, the change in the structure of the liquid organization (by mixing two ionic liquids) does not necessarily have to contribute to an increase in the solubility of the desired substance because this polarity and other physicochemical properties in the mixture, are not a simple outcome of the properties that make up the salt mixture - because a new system (4-ionic compound) could have been created, deviating from the ideal behavior of the real mixture, and having different physicochemical properties. 
All the reasoning above is intended to show that - contrary to the Examiner's position - the skilled person starting either from Swatloski or Rogers would not have arrived at the claimed invention by merely referring to Stolarska, as he/she would be well aware of the fact that no meaningful conclusion can be made about the actual behavior and properties of a specific mixture of two or more specific imidazolium ionic liquids without experimental verification”.
 
See remarks, pages 8-11
The examiner respectfully traverses as follow:
Regarding applicant’s argument in specific to Stolarska is completely silent on any use eutectic system and formation of eutectic system is not obvious in case of salt mixtures which do not mix with each other. However, Stolarska discloses formation of eutectic in mixture of ionic liquids (i.e., imidazolium cations or anions, see page 22178, right side second paragraph, abstract, title, conclusion on page 22186-22187) and further suggest two chloride salts with different cations that includes mixture of 1-butyl-3methylimidazolium chloride and 1-ethyl-3-methylimidazolium 

In addition, presently claimed invention is directed to only composition comprising cellulose and two or more imidazolium ionic liquids where the mixture of two or more imidazolium ionic liquids configure to eutectic system and is not directed to any process steps of how the eutectic system forms and the use of eutectic system as applicant has submitted citation of Chakraborty from 2021, Niedermeyer 2006, Stolarska in 2021 which show that mixing two ionic liquids together does not lead to formation eutectic system.  However, as pointed in the office action above by examiner, given Stolarska does suggest forming eutectic system with mixture of two ionic liquids while Swatloski and/or Rogers suggest composition comprising cellulose and mixture of two ionic liquids which meets the requirements of the claimed composition product as presently claimed. 

Previous claim objections and 112(b) rejection has been withdrawn since applicant has filed amendment to claims but upon further consideration, new claim objections and 112(b) has been cited above based on amendment to claims filed by applicant.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837. The examiner can normally be reached 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        02/10/2022